          21-03009-hcm
El Paso County - County CourtDoc#1-32
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 ExhibitFiled
                                                                                          Tab7/7/2020
                                                                                                29 Pg 13:56
                                                                                                         of PM
                                                          16                                   Norma Favela Barceleau
                                                                                                                 District Clerk
                                                                                                              El Paso County
                                                                                                              2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                      §          IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                   §
                                                              §
                    Plaintiffs,                               §
                                                              §
            v.                                                §
                                                              §          AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                        §
            PDG PRESTIGE, INC., MICHAEL                       §
            DIXSON, SURESH KUMAR,                             §
            AND BANKIM BHATT,                                 §
                                                              §
                    Defendants.                               §          EL PASO COUNTY, TEXAS

                 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S
                 MOTION TO DISMSS PURSUANT TO TEXAS RULE OF CIVIL PROCEDURE 91a

                    Plaintiffs Westar Investors Group, LLC (“Westar”), Suhail Bawa (“Bawa”) and Saleem

            Makani (“Makani”) (collectively “Plaintiffs”) file this response in opposition to the motion to

            dismiss filed by Defendant Bankim Bhatt (“Bhatt”) under Texas Rule of Civil Procedure 91a

            (hereinafter the “Motion”), and respectfully shows the Court as follows.

                                                 I. INTRODUCTION

                    By its Motion, Bhatt asks the Court for the extraordinary remedy of dismissing Plaintiffs’

            claims against him with prejudice at this early stage, without the benefit of discovery, despite the

            fact that Plaintiffs have more than met their burden under Texas’ “fair notice” pleading standard

            to plead facts to support their claims against Bhatt. Thus, the Motion should be denied.

                                                  II. BACKGROUND

                    In or around October 2018, Defendant Suresh Kumar (“Kumar”) and his partner,

            Defendant Bhatt, approached Plaintiffs Bawa and Makani about a possible project in El Paso,




            PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                               PAGE 1
            MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 2 of
                                       16



  Texas to build a Marriott hotel. 1 Bawa and Makani met with Kumar and Bhatt on or about

  November 19, 2018 to visit the hotel site. 2

           At that time, Bhatt represented that he already had the Marriott Element Hotel “flag”

  approved for this hotel site, which was to be approximately 2.4 acres. 3 It was also represented to

  Bawa and Makani by Kumar and Bhatt that the developer for this site was Defendant Michael

  Dixson (“Dixson”), and that he was developing the entire 20-acre tract where this project would

  be located. 4 Bawa and Makani were told that the cost for the 2.4-acre parcel would be

  approximately $2.8 million. 5 At that time, Bawa, Makani, Kumar and Bhatt agreed to be partners

  in the deal as follows: 35% for Makani, 35% for Kumar, 15% for Bawa and 15% for Bhatt. 6

           Unbeknownst to Bawa and Makani at the time, Dixson was paying Kumar and Bhatt a

  substantial finder’s fee for bringing Bawa and Makani into this project. 7 Also unbeknownst to

  Bawa and Makani, Kumar and Bhatt were gathering a separate group of investors to bid on a

  neighboring parcel on the same 20-acre tract to build a competing hotel. 8 Based on Kumar’s and

  Bhatt’s representations, Bawa and Makani paid a down payment to Dixon to secure the deal. 9

           On or about December 12, 2018, Bawa, Makani and Kumar formed Plaintiff Westar

  Investors Group, LLC (“Westar”) for the purpose of acquiring the above-referenced tract to

  develop the Marriott Element Hotel. 10 While he had been actively involved in the




  1
    Plaintiffs’ first amended petition, at ¶ 12.
  2
    Id.
  3
    Id. at ¶ 13.
  4
    Id.
  5
    Id.
  6
    Id.
  7
    Id. at ¶ 14.
  8
    Id.
  9
    Id. at ¶ 15.
  10
     Id. at ¶ 16.

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                              PAGE 2
  MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 3 of
                                       16



  aforementioned deal, Bhatt was not listed as a member in Westar in the formation documents at

  that time. 11

            However, Bhatt remained actively involved. 12 On or about December 14, 2018, Dixson

  reached out to Bhatt and Kumar to notify them that he had two hotel sites on the aforementioned

  20-acre parcel and that they would have the first option to purchase both. 13 Again, this was

  completely unknown to Bawa and Makani. 14

            Just a few days later, Westar entered into a written Interest Subscription Agreement and

  Real Property Contract with Defendant The Gateway Ventures, LLC (“Gateway”) and Defendant

  PDG Prestige, Inc. (“Prestige”), both of which are wholly owned and managed by Dixson, on

  December 17, 2018, as later restated and amended on April 2, 2019 (the “Agreement”). 15

            Under the Agreement, Gateway and PDG agreed to sell and transfer to Westar

  approximately 2.3 acres of land located on Gateway Blvd., El Paso, Texas, as reflected on the

  site plan attached to the Agreement as Exhibit A, for the purpose of constructing the

  aforementioned Marriott Element hotel (the “Element Hotel Parcel”), in exchange for a purchase

  price of $2.35 million (the “Purchase Price”). 16

            On or about December 27, 2018, Dixson contacted Bhatt and Kumar to provide them

  with a site plan for the entire 20-acre property, including both hotel sites, once more behind

  Bawa and Makani’s backs. 17

            On January 1, 2019, a Company Agreement of Westar was prepared by Kumar and Bhatt,

  whereby Bawa, Makani and Kumar were listed as members, and certain entities owned by Bhatt


  11
     Id.
  12
     Id. at ¶ 17.
  13
     Id.
  14
     Id.
  15
     Id. at ¶ 18.
  16
     Id. at ¶ 19.
  17
     Id. at ¶ 20.

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                             PAGE 3
  MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 4 of
                                       16



  were also listed as members of Westar. 18 Bawa and Makani did not sign or agree to this

  Company Agreement, but it was signed by Kumar. 19

            A month later, on February 1, 2019, an Operating Agreement was prepared for Westar, in

  which Bhatt’s entities were no longer listed as members of Westar. 20 Kumar and Bhatt stated that

  Bhatt should not be listed as a member; however, they represented that Kumar would be giving

  Bhatt a percentage of his ownership share in Westar. 21 The Operating Agreement was signed by

  Bawa, Makani and Kumar. 22

            Bhatt remained actively involved in the deal throughout the spring of 2019, continuing to

  be in regular communication with Dixson and Kumar. 23 Further, it was Bhatt and Kumar who

  paid the franchise fee and provided the requested paperwork to Marriott for the “flag” for the

  deal, including providing Marriott with the invalid January 1, 2019 Westar Company Agreement

  listing his entities as members, while knowing that they were not members by virtue of the

  February 1, 2019 Westar Operating Agreement. 24

            The Agreement, as amended, provided that the closing for the sale of the Element Hotel

  Parcel would be within three months of the effective date, which was April 2, 2019 – making the

  closing date July 2, 2019. 25

            However, Gateway and PDG failed to close on the Element Hotel Parcel on July 2,

  2019. 26 Dixson, on behalf of Gateway and PDG, repeatedly misrepresented to Westar what




  18
     Id. at ¶ 21.
  19
     Id.
  20
     Id. at ¶ 22.
  21
     Id.
  22
     Id.
  23
     Id. at ¶ 23.
  24
     Id.
  25
     Id. at ¶ 24.
  26
     Id. at ¶ 25.

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                              PAGE 4
  MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 5 of
                                       16



  amount of funds were to be deposited and when, and then claimed that Gateway and PDG could

  not close on time because of Westar. 27

            In reality, at all times when Westar was asked to make a deposit towards the Purchase

  Price, it promptly did so. 28 Some of the funds deposited towards the Purchase Price came from

  Bawa, some from Makani, and some from Kumar. 29

            It was also represented that Westar’s investment in the Element Hotel Parcel would be

  used for Dixson, Gateway and PDG to acquire a loan to purchase the entire 20-acre tract where

  the Element Hotel Parcel was located. 30 According to Dixson, without Westar’s investment, he

  could not close on the 20-acre tract. 31

            In the meantime, Bawa and Makani reimbursed Kumar for the franchise fee for the

  Marriott “flag.” 32 They also learned that Marriott had been provided with the invalid January 1,

  2019 Westar Company Agreement and therefore provided Marriott with the February 1, 2019

  Westar Operating Agreement listing the proper members of Westar for the hotel deal so that

  Marriott could issue the final license for the deal. 33

            This led Marriott to question the previous document that had been provided, namely the

  January 1, 2019 Westar Company Agreement listing different members. 34 On or about July 10,

  2019, Kumar and Bhatt inexplicably told Marriott that it should use the invalid January 1, 2019

  Westar Company Agreement as the basis for issuing the license. 35




  27
     Id.
  28
     Id. at ¶ 26.
  29
     Id.
  30
     Id. at ¶ 27.
  31
     Id.
  32
     Id. at ¶ 28.
  33
     Id.
  34
     Id. at ¶ 29.
  35
     Id.

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                            PAGE 5
  MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 6 of
                                       16



            Marriott continued to believe the foregoing until October 2019, when Bhatt and Kumar

  finally notified Marriott that the only members in the deal should be those listed on the February

  1, 2019 Westar Operating Agreement, not the invalid January 1, 2019 Westar Company

  Agreement. 36 Bhatt finally signed a rescission of any interest he or any entity controlled by him

  had in Westar, but not until October 7, 2019. 37

            Before the end of 2019, Westar had fully paid the entire amount of the Purchase Price to

  Gateway and PDG. 38

            At around the same time, Bawa and Makani finally learned about the side project that

  Kumar and Bhatt had been leading since 2018 with a separate group of investors to close on a

  neighboring parcel of land out of the 20-acre tract that Gateway and PDG were developing (the

  “Side Project”), representing a gross conflict of interest by Kumar and Bhatt. 39

            Worse yet, Kumar and his partners in the Side Project began making representation to

  Gateway and PDG regarding funds Kumar deposited with Gateway under the Agreement to be

  used for the Element Hotel Parcel. 40 More specifically, Kumar and his partners in the Side

  Project made representations that certain funds Kumar had unambiguously paid to Gateway to be

  used for the Element Hotel Parcel were instead intended to be used for the Side Project. 41

            Based on the foregoing, on January 30, 2020, Dixson, on behalf of Gateway/PDG sent

  correspondence to the Westar members representing that there was a dispute regarding

  $1,043,750 that had been deposited by Kumar and where those funds should be allocated: to the

  Element Hotel Parcel or to the Side Project. 42


  36
     Id. at ¶ 30.
  37
     Id.
  38
     Id. at ¶ 31.
  39
     Id. at ¶ 32.
  40
     Id. at ¶ 33.
  41
     Id.
  42
     Id. at ¶ 34.

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                                PAGE 6
  MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 7 of
                                       16



            Curiously, despite this claimed dispute as to which project Kumar’s funds should have

  been allocated to, Dixson had previously sent correspondence to Westar in or around December

  2019 which specifically detailed the funds that Kumar had deposited towards the Purchase Price

  for the Element Hotel Parcel, which funds Dixson now claimed were disputed. 43

            In response to Dixson’s January 30, 2020 correspondence, Kumar stated in writing on

  January 31, 2020 that the sum of $822,500.00 out of the aforementioned funds was in fact

  intended to be allocated to the Element Hotel Parcel. 44

            On February 6, 2020, Dixson, on behalf of Gateway/PDG wrote to the Westar members

  again and stated that, after taking into account Kumar’s $822,500 allocation, there remained due

  and owing on the Element Hotel Parcel approximately $41,000.00. 45

            In response, that same day, Kumar stated in writing that an additional $41,000 out of the

  aforementioned funds was also intended to be allocated to the Element Hotel Parcel. Dixson

  acknowledged receipt of this on February 6, 2020. 46

            Therefore, as of February 6, 2020, it was admitted and acknowledged in writing by all

  necessary parties that the entire amount of the Purchase Price had been paid by Westar and

  allocated to the Element Hotel Parcel. 47

            However, despite having Kumar’s admissions in writing, Gateway and PDG still refuse

  to close on the Element Hotel Parcel, claiming there is still a “dispute” as to the allocation of

  Kumar’s funds. 48




  43
     Id. at ¶ 35.
  44
     Id. at ¶ 36.
  45
     Id. at ¶ 37.
  46
     Id. at ¶ 38.
  47
     Id. at ¶ 39.
  48
     Id. at ¶ 40.

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                              PAGE 7
  MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 8 of
                                       16



            If Kumar has in fact reneged on his written admissions and tries to re-allocate his

  investment from the Element Hotel Parcel to the Side Project, such would be a gross breach of

  his fiduciary duties to Westar. 49 Kumar has, subsequent to February 6, 2020, refused to state his

  intentions in writing as to the allocation of those funds. 50

            Additionally, upon information and belief, Gateway and PDG have attempted to change

  or relocate the site plan for the Element Hotel Parcel from the original agreed-upon site plan

  attached to the Agreement as Exhibit A, to another less-desirable location on the 20-acre tract. 51

  This was done without notice to Westar and without its approval. Westar agreed to purchase the

  Element Hotel Parcel at the location reflected on the site plan attached as Exhibit A to the

  Agreement and did not agree to Gateway’s unilateral change. 52

            Plaintiffs are entitled to either a refund of the entire Purchase Price under the Agreement,

  or alternatively, specific performance requiring Gateway to close on the sale of the Element

  Hotel Parcel. 53 Despite Westar’s demands, Gateway and PDG have refused to close or refund the

  Purchase Price to Plaintiffs. 54

            Upon information and belief, Kumar, Bhatt and Dixson acted together to acquire millions

  of dollars from Westar and its members, Bawa and Makani, to be used to fund a loan to acquire

  the entire 20-acre tract of land, but with no intention of ever delivering the Element Hotel Parcel

  to them. 55




  49
     Id. at ¶ 41.
  50
     Id.
  51
     Id. at ¶ 42.
  52
     Id.
  53
     Id. at ¶ 43.
  54
     Id. at ¶ 44.
  55
     Id. at ¶ 45.

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                                 PAGE 8
  MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 9 of
                                       16



              As a result of the foregoing actions, Plaintiffs assert causes of action against Bhatt for

  statutory fraud/fraud by non-disclosure, and conspiracy/aiding & abetting. 56

                                        III. LEGAL STANDARD

              Texas Rule of Civil Procedure 91a allows a party to move to dismiss a baseless cause of

  action on the grounds that it has no basis in law or fact. TEX. R. CIV. P. 91a.1. A motion under

  Rule 91a must identify each cause of action to which it is addressed and specifically state the

  reasons the action has no basis in law, no basis in fact, or both. TEX. R. CIV. P. 91a.2. A cause of

  action has no basis in law if the allegations, taken as true, together with inferences reasonably

  drawn from them, do not entitle the claimant to the relief sought. TEX. R. CIV. P. 91a.1. A cause

  of action has no basis in fact if no reasonable person could believe the facts pleaded. Id.

              Determinations of whether a cause of action has any basis in law and in fact is a legal

  question which the Court reviews based on the allegations of the live petition and any

  attachments thereto. Weizhong Zheng v. Vacation Network, Inc., 468 S.W.3d 180, 183 (Tex.

  App. – Houston [14th Dist.] 2015, pet. denied); TEX. R. CIV. P. 91a.6. In conducting the review,

  the Court must construe the pleadings liberally in favor of the plaintiff, look to the pleader's

  intent, and accept as true the factual allegations in the pleadings to determine if the cause of

  action has a basis in law or fact. Id. at 183-84.

              Whether a petition sufficiently alleges a cause of action to survive a Rule 91a motion to

  dismiss is determined by applying Texas’s “fair notice” pleading standard. Id. at 184; See also,

  Darnell v. Rogers, 588 S.W.3d 295, 303 (Tex. App.—El Paso 2019, no pet.). Under this

  standard, a petition is sufficient if it gives fair and adequate notice of the facts upon which the

  pleader bases his claim. Darnell, 588 S.W.3d at 303 (quotations omitted). For this reason, Rule



  56
       Id. at ¶¶ 57-67.

  PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                                 PAGE 9
  MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 10
                                     of 16



 91a provides a harsh remedy that should be strictly construed. In re RNDC Tex., LLC, No. 05-18-

 00555-CV, 2018 WL 2773262, at *1 (Tex. App.—Dallas June 11, 2018, no pet.).

        Numerous appellate courts have understandably likened the standard for addressing a

 Rule 91a motion to the standard for addressing a motion under Federal Rule of Civil Procedure

 12(b)(6), which provides for dismissal if a plaintiff fails to state a claim upon which relief can be

 granted. See GoDaddy.com, LLC v. Toups, 429 S.W.3d 752, 754 (Tex. App.–Beaumont 2014,

 pet. denied); and Wooley v. Schaffer, 447 S.W.3d 71, 76 (Tex. App.—Houston [14th Dist.] 2014,

 pet. denied). To survive a Federal Rule 12(b)(6) motion, and thus a Rule 91a motion, the

 Plaintiff’s petition must contain only “enough facts to state a claim to relief that is plausible on

 its face.” Wooley, 447 S.W.3d at 76. Since Texas courts treat Rule 91a motions like Rule

 12(b)(6) motions under the Federal Rules, they often rely on caselaw interpreting Rule 12(b)(6).

 Id.

        Under the Federal Rules, the Court cannot decide disputed fact issues and must assume

 that all material facts contained in the counterclaim are true. Tellabs, Inc. v. Makor Issues &

 Rights, Ltd., 127 S.Ct. 2499, 2509 (2007). In addition to accepting all well-pleaded facts as true,

 the Court must view all facts in the light most favorable to the Plaintiffs. In re Katrina Canal

 Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007). The Plaintiffs’ complaint must merely

 provide “enough facts to state a claim to relief that is plausible on its face” but is not required to

 include “detailed factual allegations.” Guidry v. American Public Life Ins. Co., 512 F.3d 177,

 180 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 and 570 (2007).

        Thus, like Rule 91(a) motions under the Texas Rules of Civil Procedure, motions to

 dismiss for failure to state a claim under the Federal Rules are viewed with disfavour and seldom

 granted. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000). Dismissal



 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                                PAGE 10
 MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 11
                                     of 16



 for failure to state a claim is only proper where there is no legal theory that entitles Plaintiffs to

 relief, or when the pleadings are so badly stated that they fail to put the Defendant on notice of

 the circumstances giving rise to the claim or fail to set out at least inferentially the existence of

 the elements necessary to support the claim. Walker v. S. Cent. Bell Tel. Co., 904 F.2d 275, 277

 (5th Cir. 1990). Indeed, “[A] well-pleaded complaint may proceed even if it strikes a savvy judge

 that actual proof of [the alleged] facts is improbable, and ‘that a recovery is very remote and

 unlikely.’” Twombly, 550 U.S. at 556 (2007). (citation omitted).

                                 IV. ARGUMENT & AUTHORITIES

             Against the foregoing backdrop, it is clear that Plaintiffs have more than met their burden

 of providing Bhatt with fair notice of the facts alleged against him to support their claims.

             First, Bhatt’s motion is not even ripe at this time because since it was filed, Plaintiffs

 filed an amended petition adding additional factual allegations, as well as additional causes of

 action against Bhatt – fraud by non-disclosure and conspiracy/aiding & abetting – which were

 not present in the original petition and not raised as part of Bhatt’s Motion. Thus, the Court

 should not even consider the Motion at this time, at least with respect to the newly plead

 allegations and causes of action.

             In addition or in the alternative, if the Court is inclined to address the merits of the

 Motion at this time, it is clear from Plaintiffs’ amended petition that they have met their burden

 under Rule 91a. To be sure, over the course of more than thirty (30) paragraphs in their amended

 petition, as outlined above, Plaintiffs plead specific facts surrounding Bhatt’s involvement with

 the fraudulent real estate deal from 2018 on, and how he worked in concert with co-defendants

 Dixson and Kumar to accomplish the goal of swindling Plaintiffs out of millions of dollars. 57



 57
      Id. at ¶¶ 12-49.

 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                                  PAGE 11
 MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 12
                                     of 16



           With respect to the causes of action pled against Bhatt – statutory fraud/fraud by non-

 disclosure, and conspiracy/aiding & abetting – Plaintiffs incorporated the factual allegations pled

 in their petition and, furthermore, outlined the elements of each cause of action.

           With regard to the statutory fraud/fraud by non-disclosure claim, Plaintiffs pled that Bhatt

 (and others) made false promises or representations of fact to Plaintiffs with regard to an

 agreement to purchase, acquire or transfer an interest in real estate, as described in the foregoing

 paragraphs, that these false promises or representations of fact were made for the purpose of

 inducing Plaintiffs into an agreement to purchase, acquire or transfer an interest in real estate,

 that Plaintiffs relied on these false promises or representations of fact by entering into the

 Agreement to purchase, acquire or transfer an interest in real estate, which reliance caused

 Plaintiffs injury, and that but for the false promises or representations of facts made by Bhatt

 (and others), Plaintiffs would not have entered into the above-described transaction. 58 Plaintiffs

 also plead that ants Bhatt (and others) concealed certain material facts from Plaintiffs, as

 described in the foregoing paragraphs, which facts he had a duty to disclose to Plaintiffs that the

 information concealed by Bhatt (and others) was material, that Plaintiffs were ignorant of the

 information, and Plaintiffs relied upon Bhatt’s (and others’) silence because they would not have

 entered into the above-described transaction had they been made privy to the information. 59

           With regard to the conspiracy/aiding & abetting cause of action, Plaintiffs pled that Bhatt

 and others all acted together to accomplish the unlawful goal of stealing millions of dollars from

 Plaintiffs, and that Bhatt and others had a meeting of the minds on the object or course of action

 and committed one or more unlawful, overt acts to accomplish same. 60 Plaintiffs also pled that

 Bhatt and Kumar assisted and participated in Gateway/PDG/Dixson’s commission of unlawful

 58
    Id. at ¶ 58.
 59
    Id. at ¶ 59.
 60
    Id. at ¶ 65.

 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                                PAGE 12
 MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 13
                                     of 16



 acts by pursuing a common plan or design to commit a tortious act, actually taking part in it or

 furthering it by cooperation or request, lending aid to the wrongdoer, or ratifying or adopting the

 wrongdoer’s acts. 61

             Bhatt asserts that the foregoing is not sufficient, and that Plaintiffs are required to

 actually spell out in each cause of action the specific facts supporting each element of the claim,

 complete with dates, names, locations, etc. for each specific allegation. But neither the Texas

 Rules of Civil Procedure nor the Federal Rules of Civil Procedure require such. To the contrary,

 again, Plaintiffs are only required to provide “fair notice” of their claims. Plaintiffs have more

 than met that burden; no further specificity is required.

             If Bhatt wants to know the specific evidence that supports an element of a claim, that is

 what discovery is for. If, after discovery is conducted, no evidence exists to support a claim, then

 Bhatt has a remedy. But he is not entitled to the extraordinary relief of dismissal of Plaintiffs’

 claims against him at this early stage. Accordingly, the Motion should be denied.

                     V. REQUEST FOR LEAVE TO AMEND (IN THE ALTERNATIVE)

             In the alternative, if the Court agrees with Bhatt that Plaintiffs’ petition is insufficient,

 then Plaintiffs respectfully seek leave of Court to file an amended petition. Under the Federal

 Rules, courts should not grant motions to dismiss such as these without first giving the Plaintiffs

 leave to amend, unless the defect is simply incurable or Plaintiffs have failed to plead with

 particularity after being afforded repeated opportunities to do so. Hart v. Bayer Corp., 199 F.3d

 239, 248 n.6 (5th Cir. 2000); See also Arthrocare Corp. v. Smith & Nephew, Inc., 406 F.3d 1365,

 1370 (Fed. Cir. 2005); See also Shane v. Fauver, 213 F.3d 113, 116 (3rd Cir. 2000). Since state

 courts in Texas have likened the standard for addressing a Rule 91a motion to the standard for



 61
      Id. at ¶ 66.

 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                                   PAGE 13
 MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 14
                                     of 16



 addressing a motion under Federal Rule of Civil Procedure 12(b)(6), the foregoing standard

 should likewise apply here.

        This is particularly true since discovery in this case is in its infancy. Plaintiffs have just

 recently obtained written discovery from Bhatt and the other defendants. However, Plaintiffs

 were largely met with objections from Bhatt and the other defendants, and although some

 documents were provided, Plaintiffs received nowhere close to everything that was requested.

 No depositions have yet been taken.

        Thus, if the Court is inclined to grant Bhatt’s Motion, Plaintiffs should be given the

 opportunity to file an amended petition after additional discovery is obtained.

                     VI. AWARD OF COSTS AND ATTORNEY’S FEES

        The court may award the prevailing party on the motion all costs and reasonable and

 necessary attorney fees incurred with respect to the challenged cause of action. TEX. R. CIV. P.

 91a.7. An award of costs and attorney’s fees is not mandatory. Id.

        There is no legitimate basis for the Court to award attorney’s fees and costs to Bhatt,

 regardless how the Court rules on the Motion. Conversely, if the Court denies the Motion, as it

 should, then Plaintiffs should be entitled to their attorney’s fees and costs. In the event the Court

 is inclined to award Plaintiffs the foregoing, they will present evidence of reasonableness and

 necessity of such fees at the oral hearing on the Motion.

                                          VII. PRAYER

        Plaintiffs pray that the Court denies Bhatt’s motion to dismiss, and for such other relief to

 which Plaintiffs may be entitled at law or in equity.




 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                               PAGE 14
 MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 15
                                     of 16



                                                    Respectfully submitted,

                                                    BROWN FOX PLLC

                                                    By: /s/ Eric C. Wood
                                                    Eric C. Wood
                                                    State Bar No. 24037737
                                                    8111 Preston Road, Suite 300
                                                    Dallas, Texas 75225
                                                    Phone: (214) 327-5000
                                                    Fax: (214) 327-5001
                                                    Email: eric@brownfoxlaw.com

                                                    ATTORNEYS FOR PLAINTIFFS
                                                    WESTAR INVESTORS GROUP, LLC
                                                    SUHAIL BAWA AND SALEEM MAKANI




 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                    PAGE 15
 MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
21-03009-hcm Doc#1-32 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 29 Pg 16
                                     of 16



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing has been
 forwarded in accordance with the Texas Rules of Civil Procedure to all counsel of record via the
 electronic filing system on the 7th day of July, 2020.


                                                    /s/ Eric C. Wood
                                                    Eric C. Wood




 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT BANKIM BHATT’S                          PAGE 16
 MOTION TO DISMISS UNDER TEXAS RULE OF CIVIL PROCEDURE 91A
